Citation Nr: 1207865	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  11-02 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent disabling for traumatic brain injury (TBI) with residual of migraine headaches.

2.  Entitlement to an evaluation in excess of 10 percent disabling for degenerative disc disease, L5-S1 (a back disability).

3.  Entitlement to an evaluation in excess of 10 percent disabling for posttraumatic stress disorder (PTSD).

4.  Entitlement to a compensable evaluation for a right ankle injury.

5.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to June 1997, from January 2003 to July 2003, from September 2005 to December 2006, and from January 2007 to April 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In October 2011, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

During the October 2011 hearing before the undersigned, the Veteran testified that his service-connected disabilities, to include TBI, a back disability, PTSD, and a right ankle injury have all worsened since he was last examined in February 2010.  See Hearing Transcript.  As such, his representative essentially argued that the Veteran's appeal should be remanded to conduct VA examinations to ascertain the Veteran's current level of severity of his service-connected disabilities.

The fact that a VA examination is approximately two years old is not a valid basis, onto itself, to provide the Veteran with another VA examination of his service-connected disabilities.  However, the United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his or her service-connected disability has worsened since he or she was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Given the foregoing, on Remand, the Veteran should be scheduled for appropriate VA examinations to determine the current nature and severity of his service-connected TBI, back disability, PTSD, and right ankle injury.

Whether TIDU is warranted is an issue that remains inextricably intertwined with the issue of whether the Veteran is entitled to increased evaluations of his TBI, back disability, PTSD, and right ankle disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Any Board action on the issue of TDIU, at this juncture, would be premature.  Hence, a remand of this matter for this reason is warranted, as well.

In addition, during the October 2011 hearing, the Veteran testified that there were outstanding Social Security Administration (SSA) records, which may be pertinent to his claims.  While the Veteran stated that he would submit these records, to date, no submissions of his SSA records have been received.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2) (2011).  Additionally, the possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  It is important to understand that Board decisions are routinely vacated by the Court for a failure to obtain SSA records.  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)


1. Request from the Social Security Administration all records related to the Veteran's claim for Social Security benefits, including all medical records and copies of all decisions or adjudications.  All negative responses should be fully documented in the claims file.

2. Schedule the Veteran for a VA TBI examination for the purpose of identifying any and all current residuals of service-connected TBI and to determine the current severity of any and all such residuals.  The claims file must be reviewed by the examiner and the report should note that review.  The examiner is requested to perform any and all necessary clinical testing and to render all appropriate diagnoses.  

The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Traumatic Brain Injury Examination, which may require scheduling of multiple special examinations by appropriate examiners to examine each area of dysfunction (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) that have resulted from the in-service TBI.  

The examiner should identify all conditions residual to TBI and any conditions resulting from such residuals.  The examiner should also provide an opinion as to the current severity of any such conditions identified as associated with the TBI residuals.  The examiner should also specifically address the Veteran's complaints and report of various symptoms and impairment (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) resulting from his traumatic brain injury residuals.

The examiner should, but is not required, to also comment on the Veteran's current level of social and occupational impairment due to his TBI, including the impact it has on his ability to work.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  The rationale of all opinions provided should be discussed.

3. Schedule the Veteran for a VA examination by a medical professional knowledgeable in orthopedics to determine the nature, extent, and severity of the Veteran's service-connected back disability and right ankle injury.  The claims file must be reviewed by the examiner and the report should note that review.

All indicated studies, including range of motion studies in degrees, should be performed.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  The physician should identify any objective evidence of pain or functional loss due to pain.  Any specific functional impairment due to pain should be identified, and the examiner(s) should be requested to assess the extent of any pain.  The physician(s) should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state.

The examiner(s) should specifically indicate, (if possible but not required) with respect to any degenerative disc disease found of the back, whether the Veteran has experienced incapacitating episodes (i.e., periods of acute signs and symptoms due to an intervertebral disc syndrome (IVDS) that require physician prescribed bed rest and treatment by a physician) of IVDS over the past 12 months, and if so, identify the total duration of those incapacitating episodes over the past 12 months.  The examiner(s) should also identify any associated objective neurologic abnormalities, due to the back disability.

The examiner(s) should also set forth findings relative to neurologic impairment evident from the Veteran's IVDS.  Any abnormal sciatic, peroneal, popliteal or other nerve findings due to IVDS should be described in detail and the degree of and the degree of paralysis, neuritis or neuralgia should be set forth (i.e. mild, moderate, severe, complete).

The examiner should, but is not required, to also comment on the Veteran's current level of social and occupational impairment due to his back disability and right ankle injury, including the impact it has on his ability to work.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  The rationale of all opinions provided should be discussed.

4. Schedule the Veteran for an appropriate VA psychiatric examination to ascertain the current severity and manifestations of his PTSD under the applicable rating criteria.  Conduct all testing and evaluation needed to make this determination.  The claims file must be made available to the examiner for a review of the Veteran's pertinent medical history.

The examiner should be provided a full copy of this Remand, and he or she must indicate that he or she has reviewed the claims file.

The examiner should assign an Axis V diagnosis (GAF score), consistent with the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, and explain what the assigned score means.

The examiner should, but is not required, to also comment on the Veteran's current level of social and occupational impairment due to his PTSD, including the impact it has on his ability to work.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  The rationale of all opinions provided should be discussed.

5. After the above examinations have been afforded, a medical opinion should also be obtained to determine whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's service-connected disabilities, including his TBI, back disability, PTSD, and right ankle injury, render him unable to obtain or maintain substantially gainful employment?

6. Then, readjudicate the Veteran's claims for an increased evaluation for his service-connected TBI, back disability, PTSD, and right ankle disability, including his claim for entitlement to a TDIU, with application of all appropriate laws, regulations, and case law , and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claims, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


